Title: From Benjamin Walker to William Stephens Smith, 17 March 1783
From: Walker, Benjamin
To: Smith, William Stephens


                        
                            Dr Smith 16 March 1783
                        
                        His Excellency has reced the packet transmitted by you of the 14th.
                        The Money you mention is for Genl Chattelleux and is the same that has been desired to be Sent to the Chev.
                            de la Luzerne. Yrs &c.
                    